     Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


JUDY WILLIAMS, MARY WADE &                           CIVIL ACTION NO. 18-2472
LUCINDA THOMAS                                                    c/w 18-6113

VERSUS                                               JUDGE ZAINEY

                                                     MAGISTRATE DOUGLAS
IQS INSURANCE RISK RETENTION
GROUP, INC., ET AL.                                  APPLIES TO: ALL CASES



  ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF, LUCINDA THOMAS’
    SECOND SUPPLEMENTAL AND AMENDING PETITION FOR DAMAGES

       NOW INTO COURT, through undersigned counsel, come Defendants, Southern

Refrigerated Transport, Inc. (“SRT”), IQS Insurance Risk Retention Group, Inc. and Eric Darnell

Martin, Eric Darnell Martin, who file this Answer in response to the Second Supplemental and

Amending Petition for Damages filed by Plaintiff, Lucinda Thomas, respectfully showing unto

this Honorable Court as follows:

                                               I.

       The allegations contained in Paragraph 3A of the Second Supplemental and Amending

Petition for Damages do not require a response from Defendants.

                                              II.

       The allegations contained in Paragraph 5a of the Second Supplemental and Amending

Petition for Damages reference a policy of insurance, which is the best evidence of its contents

and terms and do not require a response from Defendants.

                                              III.

       To the extent that any allegations are contained in the prayer for relief and judgment in
     Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 2 of 7




the Petition for Damages, said allegations are denied and plaintiff’s prayer for relief is denied.

                                                      IV.

          Defendants further reaver and reallege all answers, responses and defenses previously

filed herein as if copied here in extenso.

          AND NOW, furthering answering herein, Defendants hereby assert the following

additional affirmative defense to Plaintiff’s Petition for Damages, First Supplemental and

Amending Petition for Damages and Second Supplemental and Amending Petition for Damages:

                                        NINTEENTH DEFENSE

          Defendants plead the affirmative defense of fraud, as recent evidence has been

discovered showing that the alleged subject accident in this case may have been intentionally

caused and/or staged by the Plaintiffs, and that Plaintiffs suffered no injury due to the fault of

Defendants. Upon information and belief, Defendants show the following:

          The alleged subject accident occurred at 12:30 p.m. on June 6, 2017 at the intersection of

Chef Menteur Highway and Downman Road in New Orleans.1 Plaintiff, Lucinda Thomas, has

testified under oath that her cell phone number is 985-860-4199.2 Plaintiff, Mary Wade, has

testified under oath that she has had cell phone number 985-346-1990 for more than ten (10)

years.3

          Following her deposition, Defendants obtained Mary Wade’s certified phone records for

her cell phone number 985-346-1990. Defendants have also issued subpoenas for Lucinda

Thomas’ and Judy Williams’ cell phone records and are currently waiting to receive a response.




          1
                 See Police Report, attached hereto as Exhibit A.
          2
                 See Deposition of Lucinda Thomas, pp. 60-61, attached hereto as Exhibit B.
          3
                 See Deposition of Mary Wade, pp. 27-28, attached hereto as Exhibit C.

                                                      -2-
        Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 3 of 7




         Upon review of Mary Wade’s certified phone records, Defendants discovered that she

called phone number 504-723-6443 several times that day immediately before and after the

alleged subject accident between 12:03 p.m. and 3:03 p.m.4

         Shortly after her speaking with phone number 504-723-6443, Mary Wade also began

receiving text messages from phone number 504-473-1052, which Defendants have learned

belongs to Plaintiffs’ counsel, Patrick Keating.5

         Defendants have also now obtained the certified records for phone number 504-723-

6443, showing that the account for that number belongs to Damian Kevin LaBeaud.6 Upon

review of those records, Defendants discovered that Damian LaBeaud also communicated with

Plaintiffs’ counsel several times that same day shortly before and after the alleged accident, all

within minutes of him also speaking with Mary Wade and Lucinda Thomas.7

         More specifically, the records obtained thus far establish the following timeline of

communications on June 6, 2017, the day of the alleged subject accident:

        10:58 am – Damian LaBeaud calls Plaintiffs’ counsel

        12:03 pm – Mary Wade calls Damian LaBeaud

        12:30 pm – TIME OF ALLEGED ACCIDENT ACCORDING TO NOPD POLICE REPORT

        12:44 pm – Plaintiffs’ counsel text messages Damian LaBeaud

        1:27 pm – Mary Wade calls Damian LaBeaud

        1:35 pm – Mary Wade calls Damian LaBeaud

        1:36 pm – Damian LaBeaud calls Plaintiffs’ counsel


         4
               See Mary Wade’s certified phone records produced by Sprint in response to Defendants’
Subpoena Duces Tecum, attached hereto as Exhibit D.
       5
               Id.
       6
               See Damian LaBeaud’s certified phone records produced by Sprint in response to Defendants’
Subpoena Duces Tecum, attached hereto as Exhibit E.
       7
               Id.

                                                     -3-
    Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 4 of 7




    1:38 pm – Lucinda Thomas text messages Damian LaBeaud

    1:43 pm – Damian LaBeaud calls Plaintiffs’ counsel

    1:47 pm – Mary Wade calls Damian LaBeaud

    1:51 pm – Damian LaBeaud calls Mary Wade

    1:58 pm – Plaintiffs’ counsel calls Damian LaBeaud

    2:04 pm – Mary Wade calls Damian LaBeaud

    2:05 pm – Lucinda Thomas calls Damian LaBeaud

    2:06 pm – Damian LaBeaud calls Lucinda Thomas

    2:43 pm – Damian LaBeaud calls Lucinda Thomas

    2:51 pm – Lucinda Thomas calls Damian LaBeaud

    2:56 pm – Damian LaBeaud calls Lucinda Thomas

    3:03 pm – Mary Wade calls Damian LaBeaud

    3:06 pm – Damian LaBeaud calls Plaintiffs’ counsel

    3:31 pm – Lucinda Thomas calls Damian LaBeaud

    3:32 pm – Damian LaBeaud calls Plaintiffs’ counsel

    4:15 pm – Plaintiffs’ counsel text messages Mary Wade

    4:16 pm – Plaintiffs’ counsel text messages Mary Wade

    4:16 pm – Mary Wade text messages Plaintiffs’ counsel

    4:18 pm – Plaintiffs’ counsel text messages Mary Wade

    4:19 pm – Mary Wade text messages Plaintiffs’ counsel

    5:13 pm – Plaintiffs’ counsel calls Mary Wade

    7:08 pm – Lucinda Thomas text messages Damian LaBeaud

    8:10 pm – Damian LaBeaud calls Lucinda Thomas

                                           -4-
      Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 5 of 7




        Defendants’ investigation further revealed that Mr. LaBeaud has filed five (5) personal

injury lawsuits as a plaintiff during the past eight (8) years, all of which involve similar

sideswipe automobile accidents at or near the location of the alleged subject accident in the

instant lawsuit.8 Defendants have also learned of video evidence depicting Mr. LaBeaud as an

eyewitness to a similar truck sideswipe accident occurring at the exact same location as the

alleged subject accident in this case. Mr. LeBeaud refused to give the investigating police

officer his name.9

        Additionally, Defendants have learned that Damian LaBeaud’s relatives and/or associates

have filed other lawsuits as plaintiffs involving accidents with strikingly similar factual scenarios

as the subject accident alleged in this case.10

        Ultimately Defendants will show that Plaintiffs and Damian LaBeaud may have acted in

concert and/or conspired to intentionally cause and/or stage the alleged subject accident. In

short, Defendants may establish that Plaintiffs are now presenting a fraudulent claim arising out

of an alleged accident that they may have intentionally staged and/or caused.

        Defendants submit that the Plaintiffs may have intentionally made false representations,

statements and/or omissions of material facts; knew of and/or believed in the falsity of those


        8
                  See Exhibit F – Petition for Damages - Damian LaBeaud v. American International Group, Inc. et
al., CDC Docket #10-11083; Exhibit G - Petition for Damages – Damian LaBeaud v. Great West Casualty
Company, et al.; CDC Docket #12-6987 (removed to EDLA, Docket #12-02044); Exhibit H - Petition for Damages
- Damian LaBeaud v. Allstate Fire and Casualty Ins. Co.; CDC Docket #18-5963 Exhibit I - Petition for Damages -
Damian LaBeaud v. Hallmark Specialty Insurance Company, et al.; CDC Docket #16-7003; Exhibit J - Petition for
Damages - Damian LaBeaud v. The Hertz Corporation; CDC Docket #15-11372 (removed to EDLA 16-00322).
          9
                  See NOPD Dash Camera Video, attached hereto as Exhibit K. See also Facebook photographs of
Damian LaBeaud, attached hereto as Exhibit L.
          10
                  Exhibit M - Petition for Damages - Damian LaBeaud v. Marten Transport, LTD, et al.; CDC
Docket #16-3758(NOTE: Damian LaBeaud in that case is Damian LaBeaud’s Daughter) Exhibit N – Petition for
Damages – Michael Dumas and Kim Dumas v. AIG Insurance Company, et al; CDC Docket #17-8113 (Michael
Dumas and Kim Dumas are Damian LaBeaud’s uncle and aunt); Exhibit O – Petition for Damages – Sabrina
Randolph v. Great West Casualty Co; CDC Docket #17-4303 (Sabrina Randolph is known to be Damian LaBeaud’s
girlfriend); Exhibit P – Petition for Damages - Sabrina Randolph v. Energi In. Services et al.; CDC Docket #16-
4982; Exhibit Q - Petition for Damages - Angel Mathieu v. Scottsdale Insurance Company et al; CDC Docket #08-
3000 (Angel Mathieu is known to be Damian LaBeaud’s girlfriend).

                                                      -5-
      Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 6 of 7




representations, statements and/or omissions of material facts; intended to deceive Defendants

with knowledge that their false representations, statements and/or omissions of material facts

would be acted upon by the parties and/or the Honorable Court in this case.

        Defendants justifiably relied upon Plaintiffs’ intentional false representations, statements

and/or omissions causing Defendants to sustain significant injury. For example, Defendants paid

$20,000.00 to Dashontae Young, one of the passengers in the Plaintiffs’ vehicle, to settle her

personal injury claims arising out of the alleged subject accident. Defendants have also already

incurred over $100,000.00 in litigation fees and expenses.

        Due to Plaintiffs’ intentional false representations, statements and/or actions, Defendants

have and will continue to expend significant time, resources and expenses, including attorney’s

fees, in defending this fraudulent lawsuit.

                                                V.

        Defendants reserve the right to amend this answer as the facts and circumstances become

more fully known though discovery or otherwise.

        WHEREFORE, Defendants pray that this Answer and Affirmative Defenses be deemed

good and sufficient, and that after due proceedings be had, that Plaintiff’s suit be dismissed at

Plaintiff’s costs with prejudice, and that Judgment be rendered in favor of Defendants and

against Plaintiff, as set forth above, and that all costs of these proceedings be assessed to said

Plaintiff.




                                                -6-
     Case 2:18-cv-02472-WBV-DMD Document 103 Filed 02/11/19 Page 7 of 7




                                               Respectfully submitted,

                                               GALLOWAY, JOHNSON, TOMPKINS,
                                               BURR & SMITH, APLC

                                               _/s/ C. Bowman Fetzer, Jr. ________
                                               JAMES A. PRATHER (#20595) (T.A.)
                                               C. BOWMAN FETZER, JR. (#34541)
                                               3 Sanctuary Boulevard, Third Floor
                                               Mandeville, Louisiana 70471
                                               Telephone: 985-674-6680
                                               Facsimile: 985-674-6681
                                               Counsel for Defendants, Southern Refrigerated
                                               Transport, Inc, IQS Insurance Risk Retention
                                               Group, Inc. and Eric Darnell Martin




                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the ____                     day of February, 2019, undersigned

electronically filed the foregoing with the Clerk of Court by using the CM/ECF system which

will send notice of electronic filing to all counsel of record.



                                               _/s/ C. Bowman Fetzer, Jr. ________
                                               C. BOWMAN FETZER, JR.




                                                  -7-
